FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 06-30047
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-04-00381-MFM
ISMAEL DIAZ-CASTANEDA,
                                              OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
                for the District of Oregon
       Malcolm F. Marsh, District Judge, Presiding

        Argued and Submitted November 17, 2006
        Submission Withdrawn February 20, 2007
                Resubmitted July 9, 2007
                    Portland, Oregon

                    Filed July 18, 2007

    Before: Alfred T. Goodwin, Raymond C. Fisher and
            Milan D. Smith, Jr., Circuit Judges.

                 Opinion by Judge Fisher




                           8697
8700           UNITED STATES v. DIAZ-CASTANEDA


                           COUNSEL

Laura Graser, Portland, Oregon, for the defendant-appellant.

Baron C. Sheldahl, Assistant United States Attorney, Port-
land, Oregon, for the plaintiff-appellee.


                           OPINION

FISHER, Circuit Judge:

   We are presented with a question this court has not yet
resolved: Does a license plate check by a law enforcement
officer that reveals information about a person’s car owner-
ship, driver status and criminal record constitute a search
under the Fourth Amendment? We agree with all the other
courts that have considered the issue that it does not. We
therefore hold that Defendant Ismael Diaz-Castaneda’s Fourth
Amendment rights were not violated when a Clackamas
County Deputy Sheriff stopped the truck in which Diaz-
Castaneda was a passenger, asked him for identification and
checked his driver’s license or Oregon identification card with
radio dispatch. Accordingly, we affirm the district court’s
denial of Diaz-Castaneda’s motion to suppress.

                      I.   Background

   On the morning of August 27, 2004, Deputy Sheriff Brad
Helzer ran a computer check of the license plate on a Ford
pickup truck that was ahead of him on the highway. The
check identified a Soilio Diaz as the vehicle’s registered
owner and revealed that Diaz’s license was suspended. Helzer
               UNITED STATES v. DIAZ-CASTANEDA              8701
decided to stop the vehicle because the driver, consistent with
its registered owner, was a middle-aged Hispanic male. As
Helzer testified, “[t]he registered owner matched the descrip-
tion of the driver of the vehicle. And that was my probable
cause.” After stopping the vehicle, Helzer confirmed that Diaz
was the driver and arrested him for driving with a suspended
license in violation of Or. Rev. Stat. § 811.182.

   Helzer also saw a passenger, Diaz-Castaneda, in the vehi-
cle. Diaz-Castaneda, Diaz’s brother, is a Mexican citizen who
has previously been deported five times from the United
States and who was convicted of first-degree manslaughter in
1987. Helzer said “licencia” (Spanish for “license”) to Diaz-
Castaneda, who handed over either an Oregon driver’s license
or Oregon ID card (Helzer could not remember which) accu-
rately showing his true name. Helzer checked the identifica-
tion document with radio dispatch and discovered an
immigration detainer for Diaz-Castaneda’s arrest as an illegal
alien. Helzer testified that his reason for running the identifi-
cation check on Diaz-Castaneda was “to discover if he had a
valid license so he could take the vehicle so we didn’t have
to tow it.” Helzer arrested Diaz-Castaneda on the detainer and
took him to the Clackamas County jail, but did not fingerprint
him or conduct any further investigation into the matter.

   A few days later, U.S. Immigration and Customs Enforce-
ment (“ICE”) Agent Melinda Carrasco fingerprinted Diaz-
Castaneda, placing one copy in his immigration “A” file and
sending another copy to the FBI. Diaz-Castaneda’s “A” file
contained his photograph as well as multiple prior fingerprint
cards. ICE Senior Special Agent Ruben Vela subsequently
referred the case to the U.S. Attorney’s Office for prosecution
and forwarded the most recent fingerprint card to fingerprint
expert Joel Mann. Mann confirmed that it matched earlier fin-
gerprints of Diaz-Castaneda.

   Diaz-Castaneda was indicted on a charge of illegal re-entry
into the United States subsequent to an aggravated felony
8702              UNITED STATES v. DIAZ-CASTANEDA
conviction in violation of 8 U.S.C. § 1326(a), (b)(2). He
moved to suppress evidence stemming from the August 2004
stop (including his identity and illegal alien status). The dis-
trict court denied the motion, finding that there was no Fourth
Amendment violation and that, even if there were, Diaz-
Castaneda’s identity and immigration status would inevitably
have been discovered.

   Diaz-Castaneda entered a conditional guilty plea to the
charge in the indictment, retaining his right to raise on appeal
the issues implicated in his motion to suppress. In January
2006, the district court sentenced him to 84 months imprison-
ment. Diaz-Castaneda timely appealed. We have jurisdiction
under 28 U.S.C. §§ 1291, 1294.

                    II.   Standard of Review

   The district court’s factual findings are reviewed for clear
error. Its denial of Diaz-Castaneda’s motion to suppress is
reviewed de novo. See United States v. Miranda-Guerena,
445 F.3d 1233, 1236 (9th Cir. 2006).

                          III.   Discussion

   Diaz-Castaneda argues that several aspects of the traffic
stop — Helzer’s initial license plate check, his decision to
pull over the vehicle, his request for Diaz-Castaneda’s identi-
fication and his check of Diaz-Castaneda’s driver’s license or
Oregon ID card — violated the Fourth Amendment. We hold
that none of these claims has merit. Because there was no
Fourth Amendment violation we do not reach the question of
whether suppression of Diaz-Castaneda’s identity would be
warranted if there were such a violation.

A.     Standing

  [1] Though neither party raises the issue, we note at the
outset that Diaz-Castaneda has standing to pursue all of his
               UNITED STATES v. DIAZ-CASTANEDA              8703
Fourth Amendment claims. Under Rakas v. Illinois, 439 U.S.
128, 134 (1978), he would lack standing to object to a search
of the vehicle. But the Supreme Court has recently held, con-
sistent with decisions in this and other circuits, that a passen-
ger in a vehicle does have standing to claim that a traffic stop
was unconstitutional. See Brendlin v. California, 127 S. Ct.
2400, 2403 (2007) (“We hold that a passenger is seized [when
a traffic stop occurs] and so may challenge the constitutional-
ity of the stop.”); United States v. Twilley, 222 F.3d 1092,
1095 (9th Cir. 2000) (“As a passenger, Twilley has no reason-
able expectation of privacy in a car that would permit [his]
Fourth Amendment challenge to a search of the car. . . . But
Twilley challenged the initial stop, and a passenger may chal-
lenge a stop of a vehicle on Fourth Amendment grounds even
if she has no possessory or ownership interest in the vehicle.”)
(internal citations and quotation marks omitted); United States
v. Eylicio-Montoya, 70 F.3d 1158, 1163-64 (10th Cir. 1995)
(same). Diaz-Castaneda thus has standing to object to the traf-
fic stop and the license plate check that prompted it. He also,
of course, has standing to argue that Helzer’s request for his
identification and Helzer’s subsequent check of his driver’s
license or ID card were unconstitutional searches or seizures.
These actions were directed at Diaz-Castaneda himself, rather
than Diaz or Diaz’s vehicle, and hence do not come under
Rakas.

B.   The License Plate Check

   Diaz-Castaneda first contends that Helzer’s check of Diaz’s
truck’s license plate was an unreasonable search because
Helzer had no articulable suspicion of any wrongdoing when
he initiated the check. Diaz-Castaneda is correct that Helzer
does not appear to have had any reason to run the check.
Indeed, at the suppression hearing, Helzer explained why he
thought he had probable cause to stop the vehicle after check-
ing its license plate, but offered no explanation for why the
check was conducted in the first place. Although running the
check simply because Diaz and Diaz-Castaneda were His-
8704           UNITED STATES v. DIAZ-CASTANEDA
panic males would raise serious questions, Diaz-Castaneda’s
claim founders because we hold that a license plate check
does not qualify as a search under the Fourth Amendment.

   [2] No binding decision of this court has addressed whether
license plate checks constitute Fourth Amendment searches.
Cf. Hallstein v. City of Hermosa Beach, 87 Fed. App’x. 17,
19 (9th Cir. 2003) (unpublished) (“Nor does Hallstein have a
reasonable expectation of privacy in information he voluntar-
ily exposed to other people, such as his license plate. . . . [A]s
Hallstein does not claim that the data stored in the DMV and
police department databases were acquired by those institu-
tions in violation of his Fourth Amendment rights, he cannot
complain under the Fourth Amendment about access to that
information by others.”); United States v. $277,000 U.S. Cur-
rency, 941 F.2d 898, 901 (9th Cir. 1991) (holding that indi-
vidual had no “legitimate expectancy of privacy” in backyard
where cars were parked and thus “cannot contest the observa-
tion of the covered vehicles or the fact that they had Mexican
license plates”). However, every circuit that has considered
the issue in a precedential opinion has held that license plate
checks do not count as searches under the Fourth Amend-
ment. See United States v. Ellison, 462 F.3d 557, 561 (6th Cir.
2006); Olabisiomotosho v. City of Houston, 185 F.3d 521,
529 (5th Cir. 1999); United States v. Walraven, 892 F.2d 972,
974 (10th Cir. 1989); cf. United States v. Sparks, 37 Fed.
Appx. 826, 829 (8th Cir. 2002) (unpublished); 1 Wayne R.
Lafave, Search & Seizure § 2.5(b) (4th ed. 2004) (“[I]t is
apparent that when a vehicle is [at a] location where it is read-
ily subject to observation by members of the public, it is no
search for the police to look at the exterior of the vehicle.”).

   [3] We agree that people do not have a subjective expecta-
tion of privacy in their license plates, and that even if they
did, this expectation would not be one that society is prepared
to recognize as reasonable. Cf. Katz v. United States, 389 U.S.
347, 361 (1967) (Harlan, J., concurring) (setting forth criteria
for searches under Fourth Amendment). First, license plates
               UNITED STATES v. DIAZ-CASTANEDA              8705
are located on a vehicle’s exterior, in plain view of all pas-
sersby, and are specifically intended to convey information
about a vehicle to law enforcement authorities, among others.
No one can reasonably think that his expectation of privacy
has been violated when a police officer sees what is readily
visible and uses the license plate number to verify the status
of the car and its registered owner. See Ellison, 462 F.3d at
561-62. Second, a license plate check is not intrusive. Unless
the officer conducting the check discovers something that
warrants stopping the vehicle, the driver does not even know
that the check has taken place. See Walraven, 892 F.2d at 974.
Third, the Supreme Court has ruled that people have no rea-
sonable expectation of privacy in their vehicle identification
number (VIN), which is located inside the vehicle but is typi-
cally visible from the outside. See New York v. Class, 475
U.S. 106, 113-14 (1986). If it was not a Fourth Amendment
search when the police officers in Class opened a car’s door
and moved papers obscuring the VIN, it surely also was not
a search when Helzer ran a computerized check of Diaz’s
license plate.

   We are sympathetic to the concerns raised in dissent by
Judge Moore in Ellison. Her dissent argued that while there
may not be a legitimate privacy interest in “the particular
combination of letters and numerals that make up [a] license-
plate number,” there is such an interest in the use of the
license plate to “access information about the vehicle and its
operator that may not otherwise be public or accessible by the
police without heightened suspicion.” 462 F.3d at 566-67
(Moore, J., dissenting). Furthermore, Judge Moore contended,
license plate checks may easily be abused if there is no stan-
dard governing when police officers may conduct them; the
“psychological invasion that results from knowing that one’s
personal information is subject to search by the police, for no
reason, at any time one is driving a car is undoubtedly grave,”
id. at 568; and the “possibility and the reality of errors in the
computer databases accessed by [the checks may] result in
8706           UNITED STATES v. DIAZ-CASTANEDA
unwarranted intrusions into privacy in the form of stops made
purely on the basis of incorrect information,” id. at 569.

   We nevertheless side with the Ellison majority. First, any
“psychological invasion” stemming from a license plate check
does not seem particularly severe. To the contrary, silent com-
puterized checks, conducted without any inconvenience to the
vehicle’s driver, are less intrusive than many actions the
Supreme Court has held are not Fourth Amendment searches.
See, e.g., Oliver v. United States, 466 U.S. 170 (1984) (hold-
ing that entry into private property to observe marijuana
plants in violation of “No Trespassing” sign was not a
search); Class, 475 U.S. at 113-14 (same for physical opening
of car door and moving of papers obscuring VIN); Smith v.
Maryland, 442 U.S. 735 (1979) (same for use of pen register
to record numbers dialed on phone line). Second, the possibil-
ities of database error and police officer abuse, while real, do
not create a legitimate expectation of privacy where none
existed before. Government actions do not become Fourth
Amendment searches simply because they might be carried
out improperly. If an officer does go outside the proper
bounds of a license plate search, it is that misconduct that
might give rise to a constitutional or statutory violation.

   [4] Finally, there is no indication that license plate checks
in Oregon result in the retrieval of information that “may not
otherwise be public or accessible by the police without
heightened suspicion.” The information that Helzer accessed
about Diaz, namely that he was the registered owner of the
truck and that his license was suspended, was already present
in the police database and presumably available to any inquir-
ing police officer. Were this not the case — for example, had
Helzer used Diaz’s license plate to obtain information that
Diaz reasonably expected would be unavailable to the police,
or had Helzer violated police guidelines regarding the proper
searching of databases — our conclusion might very well be
different. We hold today only that when police officers see a
license plate in plain view, and then use that plate to access
               UNITED STATES v. DIAZ-CASTANEDA             8707
additional non-private information about the car and its
owner, they do not conduct a Fourth Amendment search. Cf.
Ellison, 462 F.3d at 562 (“The dissent fails to state how using
a license plate number — in which there is no expectation of
privacy — to retrieve other non-private information somehow
creates a ‘search’ for the purposes of the Fourth Amend-
ment.”).

C.   Other Fourth Amendment Claims

   Three other aspects of the traffic stop that raised potential
Fourth Amendment issues were Helzer’s decision to pull over
Diaz’s truck, his request for Diaz-Castaneda’s identification
and his check of Diaz-Castaneda’s driver’s license or Oregon
ID card. We hold that none of these actions was unconstitu-
tional.

   [5] First, Helzer’s decision to stop the vehicle was plainly
valid under Whren v. United States, 517 U.S. 806 (1996), in
which the Supreme Court held that “the decision to stop an
automobile is reasonable where the police have probable
cause to believe that a traffic violation has occurred.” Id. at
810. Even if the police officer making the stop has an illicit
motivation for his action, “[s]ubjective intentions play no role
in ordinary, probable-cause Fourth Amendment analysis.” Id.
at 813. Here Helzer knew after conducting the license plate
check that the registered owner of the truck was a male with
a Hispanic surname and a suspended license, and then
observed that the vehicle’s actual driver was also a Hispanic
male. He therefore had probable cause to believe that the traf-
fic violation of driving with a suspended license was taking
place, and the ensuing stop was constitutional regardless of
Helzer’s subjective intentions (which in any case we have no
reason to doubt).

   [6] Second, Helzer’s request for Diaz-Castaneda’s identifi-
cation was also valid. The police may ask people who have
legitimately been stopped for identification without conduct-
8708              UNITED STATES v. DIAZ-CASTANEDA
ing a Fourth Amendment search or seizure. See Hiibel v. Sixth
Judicial Dist. Ct. of Nev., Humboldt County, 542 U.S. 177,
185 (2004) (“In the ordinary course a police officer is free to
ask a person for identification without implicating the Fourth
Amendment.”); INS v. Delgado, 466 U.S. 210, 216 (1984)
(“[I]nterrogation relating to one’s identity or a request for
identification by the police does not, by itself, constitute a
Fourth Amendment seizure.”). Here Helzer wanted to learn
not only who the passenger was in a stopped vehicle, but also
whether Diaz-Castaneda could drive the truck once Diaz was
arrested. Helzer was therefore free to ask Diaz-Castaneda for
identification without implicating the Fourth Amendment.

   [7] Finally, Helzer’s check of Diaz-Castaneda’s driver’s
license or Oregon ID card with radio dispatch also was not a
Fourth Amendment search or seizure. People do not have a
reasonable expectation of privacy in their driver’s license or
state ID card (or the identification numbers contained by
those documents) once they hand them over to police officers
who legitimately asked for them. That is, there is no constitu-
tional basis for complaint when the police properly obtain
information located in a driver’s license or state ID card, and
then use it to access additional non-private (but inculpatory)
information about the document’s owner.1 Diaz-Castaneda
concedes that Helzer’s check with radio dispatch was valid if
it was a driver’s license that he handed over. Nothing of
Fourth Amendment import changes if it was actually an Ore-
gon ID card he gave to Helzer, since both a license and an ID
card are government-issued documents whose understood
purpose is in part to enable a police officer to verify a per-
son’s identity (and access associated, non-private information).2
  1
     We do not address here the different factual circumstance of a police
officer improperly obtaining a person’s driver’s license or state ID card
and then running a check of the document.
   2
     Even if Helzer’s request for Diaz-Castaneda’s identification or subse-
quent check of Diaz-Castaneda’s driver’s license or Oregon ID card with
radio dispatch implicated the Fourth Amendment, the actions were “rea-
                  UNITED STATES v. DIAZ-CASTANEDA                       8709
                           IV.     Conclusion

   We hold that a license plate check does not constitute a
Fourth Amendment search. We also hold that none of
Helzer’s actions after the license plate check — stopping
Diaz’s truck, requesting Diaz-Castaneda’s identification and
checking Diaz-Castaneda’s driver’s license or Oregon ID card
with radio dispatch — violated the Fourth Amendment.
Because there was no Fourth Amendment violation we do not
reach the issue of whether Diaz-Castaneda’s identity should
be suppressed.

   AFFIRMED.




sonably related in scope to the justification for their initiation.” United
States v. Brignoni-Ponce, 422 U.S. 873, 881 (1975) (internal quotation
marks omitted). The traffic stop itself was constitutional under Whren, and
Helzer’s subsequent actions were unintrusive and intended to determine
whether Diaz-Castaneda could drive the vehicle once Diaz was arrested.
Helzer also testified that “[i]t is customary that we run people if we have
their identification,” meaning that nothing out of the ordinary took place
when he asked for and then checked Diaz-Castaneda’s license or ID card.
Thus even if Helzer’s actions during the traffic stop implicated the Fourth
Amendment, they did not violate it. See United States v. Foreman, 369
F.3d 776, 781 (4th Cir. 2004) (“[T]he law has become well established
that during a routine traffic stop, an officer may request a driver’s license
and . . . run a computer check . . . .”); United States v. Hill, 195 F.3d 258,
269 (6th Cir. 1999) (same).